  Case 20-19644      Doc 13     Filed 11/20/20 Entered 11/20/20 16:53:55        Desc Main
                                  Document     Page 1 of 6


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


In Re                                             )
WILLIAM A. SHEVCHENKO,                            )      Chapter 13
                                                  )      Case No.: 20-19644
                              Debtor,             )
                                                  )
CLAIRE DINANNO,                                   )
                                                  )
                              Movant.             )

                   NOTICE OF MOTION FOR RELIEF FROM STAY

TO:    DAVID M. SIEGEL, Esq.               SABA C. AZAM, Esq.
       David M. Siegel & Associates        Meachum, Boyle, Trafman, Marek & Parker
       davidsiegelbk@gmail.com             saba.azam@libertymutual.com

       TOM VAUGHN, Esq.
       chiweb@tvch13.net
       55 E. Monroe St., Suite 3850
       Chicago, IL 60603

       ROBERT J. GRIMM, Esq.
       Law Offices of Christina M. Tribbia
       Robert.Grimm@farmersinsurance.com

        On DECEMBER 3, 2020 at 9:30 am or as soon thereafter as counsel may be heard, I shall
appear before the Honorable DONALD R. CASSLING or any judge sitting in his stead, in the
courtroom usually occupied by him in Room 619 of the Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois, ZOOM https://www.zoomgov.com MEETING ID: 161 414 7941; PASSCODE:619
and shall then and there present MOVANT’S MOTION TO RELIEF STAY, a copy of which is
attached and served upon you.

                                                  /s/Parag P. Bhosale
                                                  Attorney for Movant

Parag P. Bhosale – ARDC #6277135
GARDI & HAUGHT, LTD.
939 N. Plum Grove Rd., Suite C
Schaumburg, IL 60173
847/944-9400 office
847-944-9401 fax
pbhosale@gardilaw.com
  Case 20-19644       Doc 13     Filed 11/20/20 Entered 11/20/20 16:53:55             Desc Main
                                   Document     Page 2 of 6




                                 CERTIFICATE OF SERVICE

        The undersigned attorney certifies that on November 20 , 2020, he caused the foregoing to be
filed with the court by electronic filing protocols using the CM/ECF system, and that a copy of the
same will therefore be electronically served upon all attorneys of record registered with the court’s
CM/ECF system.


                                                      /s/Parag P. Bhosale
     Case 20-19644     Doc 13      Filed 11/20/20 Entered 11/20/20 16:53:55              Desc Main
                                     Document     Page 3 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In Re                                                   )
WILLIAM A. SHEVCHENKO,                                  )       Chapter 13
                                                        )       Case No.: 20-bk-19644
                                Debtor,                 )
                                                        )
CLAIRE DINANNO,                                         )
                                                        )
                                Movant.                 )


                 MOTION FOR RELIEF FROM STAY OF PROCEEDINGS
                         PURSUANT TO 11 U.S.C. § 362(d)

         NOW COMES Movant, CLAIRE DINANNO, by her attorneys, GARDI & HAUGHT,

LTD., and pursuant to 11 U.S.C. § 362(d), requests that this Court lift the stay of proceedings afforded

by 11 U.S.C. § 362(a)(1), and in support thereof, states:

I.       Background

         Movant CLAIRE DINANNO was injured on November 27, 2018 when she slipped and fell

on ice on the Debtor’s property. The property was jointly owned by the Debtor and his wife, Sharon

Shevchenko. Movant filed suit against the Debtor and his wife on February 18, 2020 in the Circuit

Court of Cook County Law Division. The matter is currently pending as CLAIRE W. DINANNO

vs. WILLIAM A. SHEVCHENKO and SHARON SHEVCHECKO, 2020 L. 001937. See Ex. A,

attached.

         The Debtor’s answers to written interrogatories confirmed that he had liability insurance

coverage on the date of loss for $300,000.00 with Farmers Insurance Exchange, policy number

03158223195. See Ex. B, paragraph #9, attached.

         Movant has provided a “Required Statement to Accompany this Motion.” See Ex. C, attached.

II.      Discussion
  Case 20-19644        Doc 13      Filed 11/20/20 Entered 11/20/20 16:53:55               Desc Main
                                     Document     Page 4 of 6


        Section 362(d) allows creditors such as Movant to seek relief from the automatic stay “for

cause, including the lack of adequate protection of an interest in property of such party in interest.”

In re Holtkamp, 669 F.2d 505, 507 (7th Cir. 1982), quoting 11 U.S.C. § 362(d). Cause may also be the

lack of “any connection with or interference with the pending bankruptcy case.” Elliott v. Hardison, 25

B.R. 305, 308 (E.D.Va. 1982). Where no great prejudice to the bankruptcy estate or debtor will occur

and the hardship to the plaintiff/party in interest outweighs the hardship that might be caused to the

debtor by lifting the stay, the stay should be lifted. In re McGraw, 18 B.R. 140, 142 (Bankr. N.D. Wis.

1982). Where the civil action is not connected with and does not interfere with the bankruptcy

proceeding, the automatic stay does not further the purposes of the bankruptcy code. Holtkamp at

508.

        “Where the claim is one covered by insurance or indemnity, continuation of the (civil) action

should be permitted since hardship to the debtor is likely to be outweighed by hardship to the

plaintiff.” McGraw at 142, citing 2 Collier on Bankruptcy § 362.07(3). Even where insurance does not

pay for the costs of defense of a civil action, the equities may still weigh in favor of lifting the stay.

McGraw at 142. “[D]ebtors-defendants suffer little prejudice when they are sued by plaintiffs who

seek nothing more than declarations of liability that can serve as a predicate for a recovery against

insurers, sureties, or guarantors.” In re Fernstrom Storage and Van Co., 938 F.2d 731 (7th Cir. 1991). The

presence of insurance allows the Bankruptcy Court to find that permitting the civil action to go

forward would not jeopardize the bankruptcy estate because financial responsibility for the defense of

the litigation would be borne by the insurance company. Holtkamp at 508-509. Another factor that

the courts have considered in determining that the balance of hardships favors allowing the civil action

to proceed is that this would allow the amount of the claim to be determined and liquidated. In re Best

Repair Co., Inc., 34 B.R. 664 (Bankr. E.D.Va. 1983); Elliott v. Hardison, 25 B.R. 305, 308 (E.D.Va. 1982)
  Case 20-19644        Doc 13      Filed 11/20/20 Entered 11/20/20 16:53:55               Desc Main
                                     Document     Page 5 of 6


        In Holtkamp, the Seventh Circuit cited legislative history stating that “’[i]t will often be more

appropriate to permit proceedings to continue in their place of origin, when no great prejudice to the

bankruptcy estate would result, in order to leave the parties to their chosen forum and to relieve the

bankruptcy court from many duties that may be handled elsewhere.’” 699 F.2d at 508, quoting In re

Honosky, 6 B.R. 667, 669 (S.D.W.Va. 1980) quoting S.Rep.No. 989, 95th Cong., 2d Sess. 50.

        The McGraw Court held that “great prejudice” does not result where plaintiffs stipulate that

they will not attempt to collect any judgment against the debtor proper. 15 B.R. at 142. Accordingly,

movant stipulates that any judgment obtained in a civil action will not be enforced against the debtor

or the debtor’s estate outside of this bankruptcy proceeding, except for collection from the debtor’s

insurance carrier, if any. Modification of the stay to permit claimant to file a civil action against the

debtor would therefore have no effect on the bankruptcy estate or the debtor and no “great prejudice”

would result.

        In the present case, the only purpose served by refusing to lift the automatic stay would be to

protect the debtor’s insurance carrier. “The Court is not convinced that the Bankruptcy Code was

intended to bestow such a benefit upon insurance companies.” In re Honosky, 6 B.R. 667, 669 (Bankr.

S.D.W.Va. 1980).

        The balance of hardships described in Holtkamp favors lifting the automatic stay in the present

case. Allowing the claim to go forward would liquidate the claim in a forum better suited in

determining the value of the claim, and the Movant’s enforcement of any resulting judgment would

be against the insurer only.

III.    Conclusion

        Movant prays that this Court enter an Order lifting the automatic stay to allow Movant

CLAIRE DINANNO to proceed in her cause against the Debtor WILLIAM A. SHEVECHENKO

on the condition that no judgment that may result may be enforced against the debtor or the debtor’s
  Case 20-19644      Doc 13    Filed 11/20/20 Entered 11/20/20 16:53:55          Desc Main
                                 Document     Page 6 of 6


estate except for any liability insurance policy applicable to the claim and in this bankruptcy

proceeding.

                                                   Respectfully submitted,

                                                   /s/Parag P. Bhosale
                                                   Attorney for Movant

Parag P. Bhosale – ARDC #6277135
GARDI & HAUGHT, LTD.
939 N. Plum Grove Rd., Suite C
Schaumburg, IL 60173
847/944-9400 office
847-944-9401 fax
pbhosale@gardilaw.com
